[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER OF COURT
The Court, having heard the testimony in the captioned case and having issued a Memorandum of Decision regarding the legal issues raised, hereby orders and decrees as follows in accordance with General Statutes §§ 52-22 and52-29:
IT IS HEREBY ORDERED THAT:
A certain piece or parcel of land, situated in Enfield, Connecticut and more particularly bounded and described on Exhibit A attached hereto, hereby is conveyed and transferred from LAD DEVELOPMENT CORPORATION of Somers, Connecticut to OLDEFIELD FARMS HOMEOWNERS ASSOCIATION, INC. of Enfield, Connecticut.
This parcel of land comprises all the common element land of "Oldefield Farms" in Enfield, Connecticut. Oldefield Farms is a common interest community which was created by recording a Declaration in Volume 479, Page 1132 of the Enfield Land Records.
Said premises are conveyed subject to any and all provisions of any ordinance, municipal regulation or public or private law, to any condition which an accurate survey or physical inspection of the premises would reveal, and to all other encumbrances or prior conveyances which appear of record, including all provisions of the Declaration referred to hereinabove;
Provided, however, that nothing in Article XIX A. of the said Declaration shall be construed as reserving to the developer, or its successors or assigns, any right (a) to vehicular ingress, egress and circulation except within the confines of the 35 acres comprehended by the Property description in Exhibit A to the Declaration; and (b) to lay out, mark and construct roads not laid out, marked and constructed as of January 1, 1990; and CT Page 4095-N
Provided further, that Article XIX B. of the said Declaration shall be of no legal effect and shall henceforth be considered a legal nullity.
BY THE COURT
Samuel Freed, Judge Superior Court of Connecticut